MEMORANDUM **
You Fang Yuan, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
We lack jurisdiction to consider Yuan’s challenges to the BIA’s August 11, 2011, order dismissing her appeal from the immigration judge’s denial of her asylum and withholding of removal claims because Yuan did not petition for review of that order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005).
In denying Yuan’s motion to reconsider, the BIA found she failed to establish any error in its prior conclusion that she did not meet her burden of proof to corroborate her claim under the REAL ID Act. The BIA did not abuse its discretion in making this finding. See 8 C.F.R. § 1003.2(b)(1); Mohammed, 400 F.3d at 791 (the court reverses the denial of a motion to reconsider only if the BIA acted “arbitrarily, irrationally, or contrary to law”). We do not consider the new contentions regarding corroboration that Yuan raises for the first time in her opening brief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (no jurisdiction to review issues not exhausted in administrative proceedings below).
*679Because this finding by the BIA is dis-positive of her motion to reconsider, we do not reach Yuan’s remaining challenges to the BIA’s denial of her motion.

PETITION FOR REVIEW DENIED in part- DISMISSED in part.


 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.